Motion Granted; Order filed February 23, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00067-CV
                                   ____________

          OCCIDENTAL ENERGY MARKETING, INC., Appellant

                                         V.

                 WEST TEXAS LPG PIPELINE L.P., Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-73375

                                      ORDER

      The parties filed a joint motion to include in camera documents in the clerk’s
record in this appeal. According to the motion, the trial court entered a stipulated
protective order that permitted the parties to designate certain materials as
confidential. These documents were required to be filed electronically with the
confidential portions redacted. The parties request that this court permit the parties
to submit unredacted copies of these documents to the clerk of the court for inclusion
in the appellate record. The motion is granted.
      The parties are directed to make an electronic record of the unredacted
documents on a compact disc and label the disc with this court’s cause number and
the notation that the documents are to be included in the clerk’s record as in camera
documents. The parties are directed to hand-deliver the compact disc to this court
for inclusion in the record. The clerk of this court will maintain the disc for review
by the court in camera.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Wise.